Exhibit 10(ee)

 

CONTRACT AGREEMENT

 

This Contract Agreement is made and effective as of October 27, 2004, by and
between The Dayton Power and Light Company, a corporation of the State of Ohio,
(hereinafter called Purchaser), with offices at US Route 52 (4 miles east of
Aberdeen), Aberdeen, Ohio, 45101, and Pullman Power LLC, a Limited Liability
Corporation of the State of Maryland, (hereinafter called Contractor), with
offices at 1575 Universal Avenue, Ste. 230, Kansas City, Missouri 64120. 
Wherever the word “Subcontractor” is used in this Contract, it shall be deemed
to mean the Contractor.  Purchaser and Contractor (collectively, the Parties)
agree as follows:

 

In consideration of the mutual covenants contained herein and other valuable
consideration, receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

Contractor agrees to provide all adequate and competent labor, plus all
materials, equipment, tools, supplies, transportation, supervision, technical
and professional and other services and items, and to perform all operations
necessary and required for the complete performance of the work (“Work”) for the
J.M. Stuart Station AQC Project, in accordance with Specification No.
069685.71.0409 (the Specification).

 

Purchaser shall pay to Contractor, in the manner indicated within the
Specification, for the complete and satisfactory performance of all the Work, a
firm, fixed lump sum amount of $31,000,000.00, which the Contractor shall accept
as full compensation therefore.

 

Time is a material consideration of this Contract Agreement.  The Work shall be
performed in accordance with the schedule provided within the Specification. 
The Parties agree that neither this Contract Agreement nor any other portion of
the Specification releases Contractor to proceed with any portion of the Work
described herein.  Such release shall only be made by Purchaser’s issuance of a
Purchase Order (or Purchase Orders) to Contractor, which may release Contractor
for all or only a portion of the Work described herein.  The commercial terms
and conditions contained herein supercede the terms and conditions which are
included with said Purchase Order.

 

IN WITNESS WHEREOF, Purchaser and Contractor have signed this Contract Agreement
in triplicate.

 

1

--------------------------------------------------------------------------------


 

 

  Pullman Power LLC

 

 

(Contractor)

 

 

 

 

By

 

 

 

(Printed Name)

 

 

 

 

By

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Title)

 

 

 

 

 

 

 

 

(Date)

 

 

 

 

 

 

 

 

Contractor Federal Tax ID Number

 

 

 

 

  The Dayton Power and Light Company

 

 

 

(Purchaser)

 

 

 

 

 

 

 

 

 

 

By

  A. A. Farrell

 

 

 

 

(Printed Name)

 

(Legal Dept.)

 

 

 

 

 

 

By

 

 

 

 

 

(Signature)

 

(Purchasing Dept.)

 

 

 

 

 

 

 

 

 

 

 

 

(Title)

 

 

 

 

 

 

 

 

 

 

 

(Date)

 

 

 

 

 

 

 

 

 

 

By

  W. S. Wolff

 

 

 

(Printed Name)

 

 

 

 

 

 

By

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Title)

 

 

 

 

 

 

 

 

 

 

 

(Date)

 

 

 

2

--------------------------------------------------------------------------------


 

BASIS OF CONTRACT

 

GENERAL

 

This Basis of Contract covers certain designated stipulations agreed upon during
negotiations between The Dayton Power & Light Company (Purchaser) and Pullman
Power LLC  (Subcontractor) for the furnishing of the Concrete Stack (the Work)
for the J.M. Stuart Station AQC Project, in accordance with Specification No.
069685.71.0405.

 

SCHEDULE

 

The agreed upon schedule for the Work is as detailed in Section 01100 of the
Specification.

 

PRICE

 

The agreed upon Total Firm Lump Sum Price for performing the Work is
$31,000,000.00, as itemized in the Commercial Data Section.

 

The Total Firm Lump Sum Price does not include the cost of 100% Performance and
Payment Bonds.

 

The Total Firm Lump Sum Price includes all payroll and related compensation
taxes and does not include applicable state and local sales or use tax.

 

INVOICE ADDRESSES

 

Original invoices shall be sent to Purchaser’s Engineer at the following
address:

 

Black & Veatch Corporation (Agent for DP&L)

11401 Lamar Avenue

Overland Park, KS 66211

Attn. Carlin Knudsen, Asst. Project Manager

 

PURCHASER/ENGINEER CONTACT INFORMATION

 

Correspondence to Purchaser and to Black & Veatch Corporation (“Engineer”) shall
be directed as stated in the Supplementary Conditions.

 

1

--------------------------------------------------------------------------------


 

SUBCONTRACTOR CONTACT INFORMATION

 

Correspondence to Subcontractor shall be directed as follows:

 

Company:

Pullman Power LLC

Address:

1575 Universal Ave, Ste. 230

 

Kansas City, MO 64120

Name:

Mr. David Clary

Phone:

816-231-7400

Fax:

816-241-5582

E-mail:

dclary@structural.net

 

DELINEATIONS

 

Wherever wording in the Specification is printed with double underscore with
side bars, such wording has been added to the original text, and wherever
wording is printed and struck through with side bars, such wording has been
deleted from the original text, both to reflect mutually agreed upon revisions.

 

2

--------------------------------------------------------------------------------

 

 